   Case 4:18-cv-00257-WTM-CLR Document 41 Filed 01/09/20 Page 1 of 1


                                                    \                  nj
 To\ ClcAs                                                          7                          t
 Wro/A .

       / ?>..^llC./,\( \J ^®''nfl\i         Cf^lt       M'l?- C\/~XS^
                              '

                   \fjf \'aa        &.           \A.tfA-«^ T^ W.vf r\o^ r^fp^yti
K/vV <kA.c^S.{5/\ rt/v -^Vj O^-Cp/vAca-I 7 MoV..^^                  fAV ftvilv. 11!:
 C.W lA^.cTCi'/jAtl p."V Li\)jAv/ ^nurtA-w Tc^l\ Xr \>aJ^
                                       ,r    * ,1 1 M      1,      ,    j                  .>          'W decl^
                                                                                                           ST

"AVfrV A0^Wi«\O "(■''Oiw A\v          COw/''^ Q.^V \o5'V                    JWrtil.                    t^ Vp/i/J
A.CU0V?/'«J wo-i            tlr^kxAf, 'VVb. r.iuA\ AaCvJi'OA, T V\(?.rtV. VC\A m
          / p.        /     ^       J                                     /
(k^Jir^Ct        5€'\Av/^rl M€ r».                      .T' Ao AoA rvfxx/p
 ■W, ^Actil.


                                                                                     / 1
                                                                        1j ^               1       ■




                                                                               tS.rUk
                                                                l—iW^Av                            ^"ail
                                                                Uo ?«J SiC Or
                                                                U'-Aejviilc
                                                                •                ^     GA                       III
